DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 4/5/2019 is acknowledged and has been considered.

Drawings
The drawings submitted 4/5/2019 are acknowledged and are acceptable.

Election/Restrictions
Applicant’s election without traverse of Species A and indicating corresponding claims 1-5 in the reply filed on 5/20/2022 is acknowledged.

Claims 6-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Watson, Jr. et al. (U.S. Patent 6,338,219).

In regards to claim 1, Watson, Jr. et al (henceforth referred to as Watson) disclose an optical sight mount for use with a firearm.  Watson teaches a mounting rail (item 122), the optical sight mount comprising:
a base configured to releasably engage a mounting interface of a firearm.  Watson teaches that the mounting rail device attached to a firearm via the mounting bracket (item 12);
a mounting surface configured so that an optical sighting device can be secured
thereon.  The mounting rail functions as an optical device mounting surface; and
a backup sighting system positioned within a longitudinally extending sight channel located between the base and the mounting surface of the optical sight mount.  As depicted in figure 4, a back-up sighting device is positioned within a channel in the optical device bracket.

In regards to claim 2, Watson discloses that the backup sighting system comprises a
rear sight and a front sight assembly.  Watson teaches a viewing aperture at the front and a post at the rear as shown in figures 3 and 4. 

In regards to claim 3, Watson discloses that the rear sight assembly includes a windage adjustable rear sight that is positioned within the longitudinally extending sight channel by a windage adjustment screw that extends therethrough.  As discussed, Watson illustrates a viewing aperture that is transversely moveable via an adjustment screw (items 130/132); and the front sight assembly includes a front sight that is positioned within the longitudinally extending sight channel so that a post portion thereof can be aligned with the windage adjustable rear sight.  The front sight portion of the Watson device is shown as a post viewable through sight “channel”.

In regards to claim 4, Watson discloses that the mounting surface if configured to interface with a mount compatible surface of an optical sighting device.  The mounting surface accepts optical devices.

In regards to claim 5, Watson discloses that the mounting surface comprises a relief configured to receive at least a portion of the optical sighting device therein.  The optical mounting surface includes a channel constituting a relief as claimed (see figures).

Summary/Conclusion
Claims 1-5 are rejected and claims 6-24 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641